Citation Nr: 1644359	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  15-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from May 1974 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In September 2015, the Board remanded the above issue for additional development.


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal by the Board, the Veteran was granted service connection for obstructive sleep apnea in a rating decision.


CONCLUSION OF LAW

The criteria for the dismissal of the claim of service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Moreover, the United States Court of Appeals for the Federal Circuit has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). 

In September 2015, the Board remanded the claim for additional development.  While the case was in remand status, the Veteran was granted service connection for obstructive sleep apnea in a June 2016 rating decision.  This rating decision was issued prior to the promulgation of a decision in the appeal by the Board, yet the case is now before the Board.  Therefore, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  As such, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The appeal of the claim of service connection for obstructive sleep apnea is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


